          USDC IN/ND case 1:18-cv-00414-HAB-SLC document 4 filed 12/14/18 page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Northern District
                                                  __________  DistrictofofIndiana
                                                                           __________


                     COREY PRESTON                                 )
                             Plaintiff                             )
                                v.                                 )      Case No.     1:18-cv-00414
      FORGE INDUSTRIAL STAFFING, INC. et al.                       )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Forge Industrial Staffing, Inc.                                                                             .


Date:          12/14/2018                                                                   /s/ William F. Dugan
                                                                                              Attorney’s signature


                                                                                        William F. Dugan (IL 749091)
                                                                                          Printed name and bar number
                                                                                          Baker & McKenzie LLP
                                                                                      300 E. Randolph St., Suite 5000
                                                                                             Chicago, IL 60601

                                                                                                    Address

                                                                                     william.dugan@bakermckenzie.com
                                                                                                E-mail address

                                                                                               (312) 861-4208
                                                                                               Telephone number

                                                                                               (312) 698-2476
                                                                                                 FAX number


            Print                        Save As...                                                                     Reset
